                                                                       JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




K. CHRISTOPHER FARKAS,              CV 18-10477 DSF (JCx)
       Plaintiff,
                                    Order REMANDING Case to
                v.                  State Court

JENNIFER ANNE HARPER,
      Defendant.



   This case was removed from New Jersey Superior Court on
December 18, 2018. Aside from not being the proper venue, this
Court has no subject matter jurisdiction over the case.
Presumably, Defendant believes that her pleading of federal
constitutional claims in a separate purportedly related action
suffices for jurisdiction over this case. It does not. The case is a
divorce action and there are no apparent grounds for jurisdiction
in this Court.

  The case is REMANDED to the Superior Court of New Jersey,
Chancery Division, Family Part, Sussex County.

  IT IS SO ORDERED.


Date: January 3, 2019               ___________________________
                                    Dale S. Fischer
                                    United States District Judge
